EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please replace current amendment for claims with below amendment:
















one or more processing units; and 
a memory comprising: 
an ingest processing module having a schema update submodule and a feature statistics update submodule, wherein the schema update submodule is configured to discover new features and add the new features to a schema, and wherein the feature statistics update submodule collects statistics for each feature to be used in an online transformation module, wherein the feature statistics can be computed incrementally, wherein the online transformation module  uses a master-worker architecture to facilitate a master to maintain a feature schemathe feature statistics for allowing one or more workers to access data, wherein the master performs a schema resolution to generate an output schema; 
a record store to store the data from a data source; and 
a transformation module, the feature statistics from the ingest processing module, and to transform the low dimensional data instance into a high dimensional representation, wherein the schema resolution performs transformations on the schema following a topologically ordered transformation graph to ensure that each transformation has an input and an output, wherein the master does not perform transformation on the data, which is done in parallel by a plurality of client nodes through a client library, wherein the schema resolution the transformation, the transformation materializes according to an order used in the schema resolution.  

2. (Original) The system of claim 1, further comprising a library to cache transformations for future use without having to recalculate the transformation.  

3. (Currently Amended) The system of claim 2, wherein when there are multiple transformations the library can cache at least one of intermediate results or 

4. (Original) The system of claim 1, wherein feature statistics are collected while data is being added to the ingesting processing module.  

5. (Currently Amended) The system of claim 1, wherein feature statistics are collected asynchronously in 
  
6. (Original) The system of claim 1, wherein the system is configured to receive feature outputs from deep learning modules from an upstream machine and to derive new transformations from the deep learning modules.  



8. (Currently Amended) The system of claim 1, wherein the system stores data as rows in tables and the data is ordered by an ingest order, and wherein each table has a schema that defines 

9. (Currently Amended) The system of claim 1, further comprising a plurality of at least one of the ingest processing module, the record store, and the online transformation module, wherein the plurality is distributed on multiple computers.  

10-19. (Canceled)
    PNG
    media_image1.png
    13
    350
    media_image1.png
    Greyscale
  

20. (Currently Amended) The system of claim 1, wherein the system defines a range over a row ordering







Allowable Subject Matter
Claims 1-9, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
an ingest processing module having a schema update submodule and a feature statistics update submodule, wherein the schema update submodule is configured to discover new features and add them to a schema, and wherein the feature statistics update submodule collects statistics for each feature to be used in an online transformation module, wherein the feature statistics can be computed incrementally, wherein the online transformation module  uses a master-worker architecture to facilitate a master to maintain a feature schema, and the feature statistics for allowing one or more workers to access data, wherein the master performs a schema resolution to generate an output schema; a transformation module to receive a low dimensional data instance from the record store,  to receive the schema and the feature statistics from the ingest processing module, and to transform the low dimensional data instance into a high dimensional representation, wherein the schema resolution performs transformations on the schema following a topologically ordered transformation graph to ensure that each transformation has an input and an output, wherein the master does not perform transformation on the data, which is done in parallel by a plurality of client nodes through a client library, wherein the schema resolution produces a physical layout of the features sent to the client nodes to perform the transformation, wherein when the workers perform the transformation, the 





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169